Citation Nr: 0822035	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-28 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel






INTRODUCTION

The veteran served on active military duty from January 1966 
to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Muskogee, Oklahoma. In that decision, the RO denied service 
connection for tinnitus and bilateral hearing loss.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran did not exhibit tinnitus in service, and such a 
disability is not otherwise related to service.  


CONCLUSION OF LAW

Tinnitus was not incurred or aggravated in service. 38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and To Assist

The Veteran's Claims Assistance Act (VCAA), which was enacted 
on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, a November 2005 letter informed the 
veteran of the requirements for his claim for service 
connection for tinnitus.  This document also notified him 
that VA would make reasonable efforts to help him obtain 
necessary evidence with regard to these issues but that he 
must provide enough information so that the agency could 
request the relevant records.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 
VAOPGCPREC 1-2004 (February 24, 2004); and Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The November 
2005 letter was issued prior to the RO's initial denial of 
the veteran's tinnitus claim in March 2006.  The letter 
satisfies the timing requirements of VCAA notification.  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  

In a January 2007 letter, the veteran was informed of the 
type of evidence necessary to establish the degree of 
disability (element #4) and an effective date (element #5).  
See Dingess/Hartman, 19 Vet. App. at 488.  In any event, as 
will be discussed below, the Board finds that the evidence of 
record does not support a grant of service connection for 
tinnitus.  In light of this denial, no rating or effective 
date will be assigned.  Thus, the Board finds that there can 
be no possibility of any prejudice to the veteran in 
proceeding with the issuance of a final decision of the 
tinnitus claim adjudicated in this decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his/her 
claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the service connection issue adjudicated in this decision.  
All relevant treatment records adequately identified by the 
veteran have been obtained and associated with his claims 
folder.  Records of treatment that the veteran received from 
a private doctor are included in the claims folder.  

The Board acknowledges that the veteran has not been accorded 
a VA examination relevant to his tinnitus claim.  However, 
tinnitus was not diagnosed until many years after separation 
from service, and the claims folder contains no competent 
evidence associating the currently diagnosed tinnitus with 
the veteran's active military duty.  Without such evidence, 
service connection for tinnitus cannot be granted.  
Consequently, the Board concludes that a remand to accord the 
veteran a VA examination pertinent to his tinnitus claim is 
not necessary.  VA's duty to assist is not invoked where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2); 
Charles v. Principi, 16 Vet. App. 370 (2002) & McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the service connection claim of tinnitus 
adjudicated in this decision.  Under the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See, 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (which holds 
that strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  
Consequently, the Board will proceed to adjudicate the issue 
of entitlement to service connection for tinnitus based upon 
the evidence currently of record.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Pelegrini II; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2007).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

The veteran maintains that his tinnitus originated during his 
active military duty.  Specifically, in the notice of 
disagreement which was received at the RO in May 2006, the 
veteran asserted that during his service in Korea he was 
exposed to loud noise from generators and headsets while 
performing his duties and that he was not given ear 
protection.  Also, in the substantive appeal which was 
received at the RO in September 2006, the veteran asserted 
that he had to start the generators during emergencies and 
drills after which his "ears rang for awhile."

Service medical records are negative for complaints of, 
treatment for, or findings of, tinnitus. According to post-
service medical records, the veteran was first diagnosed with 
tinnitus in October 2005.

As this evidence illustrates, the veteran's tinnitus was not 
diagnosed for more than thirty-five years after his 
retirement from active military duty.  Significantly, the 
claims folder contains no competent evidence associating the 
tinnitus with his active military service.  (The veteran's 
assertion that his tinnitus resulted from his service in 
Korea, which involved operating loud generators, is 
unsubstantiated by competent medical evidence.)  The 
preponderance of the evidence is clearly against his claim 
for service connection for tinnitus.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  The benefit-of-the-doubt rule 
does not apply, and this service connection claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).  


ORDER

Service connection for tinnitus is denied.




REMAND

Service medical records reflect neither treatment for, nor 
findings of, bilateral hearing loss.  In an October 2005 
letter, the private physician who had examined the veteran 
diagnosed "bilateral high frequency sensorineural hearing 
loss with a notch at 4000 hertz consistent with noise 
exposure."  Further, in a December 2005 letter, another 
physician who had examined the veteran explained that the 
October 2005 examiner had diagnosed "bilateral sensorineural 
hearing loss secondary to noise exposure during military 
service."

Significantly, however, neither physician provided specific 
audiological test results. As the veteran has not been 
accorded a pertinent VA examination, the Board finds that a 
remand of his hearing loss claim is necessary to accord him 
the opportunity to undergo such an evaluation. The purpose of 
the examination is to determine whether the veteran has a 
hearing loss disability for VA compensation purposes that is 
associated with his active military service. See 38 C.F.R. 
3.385.  See also McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d) (West 2002); and 38 C.F.R. 
§ 3.159(c)(4) (2007).  

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate 
release of information form, the AOJ 
should procure copies of any records of 
bilateral hearing loss treatment that 
the veteran has received from his 
private physicians since his separation 
from service in May 1969.  All such 
available records should be associated 
with the claims folder.  

2.  Thereafter, the veteran should be 
scheduled for a VA examination to 
determine the nature, extent, and 
etiology of any bilateral hearing loss.  
The claims folder must be made 
available to the examiner in 
conjunction with the examination.  All 
indicated studies, including an 
audiogram, should be conducted.  

All pertinent pathology should be noted 
in the examination report.  For any 
bilateral hearing loss diagnosed, the 
examiner should express an opinion as 
to whether it is at least as likely as 
not (e.g., a 50% probability or 
greater) that any such currently 
diagnosed bilateral hearing loss had 
its clinical onset in service or is 
otherwise related to active service.  

3.  Following the completion of the 
above, the AOJ should re-adjudicate the 
claim for service connection for 
bilateral hearing loss.  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue remaining on appeal as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


